
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.41



Indemnification



RESOLUTION OF THE
BOARD OF DIRECTORS OF
PACIFIC GAS AND ELECTRIC COMPANY


July 19, 1995

        WHEREAS, the Board of Directors of this corporation previously has
adopted, and the shareholders of the corporation previously have approved, an
amendment to the Articles of Incorporation to permit indemnification of
corporate agents in excess of the indemnification provisions of Section 317 of
the California Corporations Code; and

        WHEREAS, the above-mentioned amendment to the Articles was filed with
the California Secretary of State's office on April 22, 1988; and

        WHEREAS, on May 18, 1988, the Board of Directors adopted a resolution
implementing the authority provided by the above-mentioned amendment to the
Articles; and

        WHEREAS, it is desirable and in the best interests of the corporation
and its shareholders to amend the May 18, 1988, resolution to expand the
indemnification of corporate agents;

        NOW, THEREFORE, BE IT RESOLVED THAT:

        1.    Indemnification of Directors and Officers    

        Each person who was or is a party or is threatened to be made a party
to, or who is involved in any threatened, pending or completed action, suit or
proceeding, formal or informal, whether brought in the name of this corporation
(the "Corporation") or otherwise, and whether of a civil, criminal,
administrative or investigative nature (hereinafter a "proceeding"), by reason
of the fact that he or she, or a person of whom he or she is the legal
representative, is or was a director or officer of the Corporation, or is or was
a director or officer of the Corporation serving at the request of the
Corporation (as determined by a committee composed of the General Counsel and
the Corporate Secretary) as a director, officer, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such proceeding is an alleged action or inaction in an official capacity or in
any other capacity while serving as a director or officer, shall, subject to the
terms of any agreement between the Corporation and such a person, be indemnified
and held harmless by the Corporation to the fullest extent permissible under
California law and the Corporation's Articles of Incorporation, against all
costs, charges, expenses, liabilities and losses (including, without limitation,
attorneys' fees, judgments, fines, ERISA excise taxes, or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by such person
in connection therewith, and such indemnification shall continue as to a person
who has ceased to be a director or officer and shall inure to the benefit of his
or her heirs, executors and administrators; provided, however, that (a) the
Corporation shall indemnify any such person seeking indemnification in
connection with a proceeding (or part thereof) initiated by such person only if
such proceeding (or part thereof) was authorized by the Board of the
Corporation, (b) the Corporation shall indemnify any such person seeking
indemnification in connection with a proceeding (hereinafter a "third party
proceeding") (or part thereof) other than a proceeding by or in the name of the
Corporation to procure a judgment in its favor (hereinafter a "derivative
proceeding") only if any settlement of such a proceeding is approved in writing
by the Corporation, and (c) no such person shall be indemnified:

(i)Except to the extent that the aggregate of losses to be indemnified exceeds
the amount of such losses for which the director or officer is paid pursuant to
any directors' or officers' liability insurance policy maintained by the
Corporation;

--------------------------------------------------------------------------------



(ii)On account of any suit on which judgment is rendered against such person for
an accounting of profits made from the purchase or sale by such person of
securities of the Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto;

(iii)If a court of competent jurisdiction finally determines that any
indemnification hereunder is unlawful;

(iv)For acts or omissions involving intentional misconduct or knowing and
culpable violation of law;

(v)For acts or omissions that the director or officer believes to be contrary to
the best interests of the Corporation or its shareholders, or that involve the
absence of good faith on the part of the director or officer;

(vi)For any transaction from which the director or officer derived an improper
personal benefit;

(vii)For acts or omissions that show a reckless disregard for the director's or
officer's duty to the Corporation or its shareholders in circumstances in which
the director or officer was aware, or should have been aware, in the ordinary
course of performing his or her duties, of a risk of serious injury to the
Corporation or its shareholders;

(viii)For acts or omissions that constitute an unexcused pattern of inattention
that amount to an abdication of the director's or officer's duties to the
Corporation or its shareholders;

(ix)For costs, charges, expenses, liabilities and losses arising under
Section 310 or 316 of the California Corporations Code (the "Code"); or

(x)As to circumstances in which indemnity is expressly prohibited by Section 317
of the Code;

provided, however, that the exclusions set forth in clauses (iv) through
(x) above shall apply only to indemnification for acts, omissions or
transactions involving breach of duty to the Corporation and its shareholders.
The General Counsel or the Board of Directors of the Corporation shall make the
determination as to whether any of the exclusions set forth in clauses
(iv) through (x) above applies in a particular case;

        2.    Indemnification as a Contract Right    

        The indemnification rights set forth in this resolution with respect to
directors and officers of the Corporation shall be a contract right and shall
include the right to be paid by the Corporation expenses actually and reasonably
incurred in defending any proceeding in advance of its final disposition;
provided that such advances be conditioned upon delivery to the Corporation of
an undertaking, by or on behalf of the director or officer, to repay all amounts
to the Corporation if it shall be ultimately determined that such person is not
entitled to be indemnified;

        3.    Indemnification of Employees and Agents    

        A person who was or is a party or is threatened to be made a party to or
is involved in any proceeding by reason of the fact that he or she is or was an
employee or agent of the Corporation (other than a director or officer) or is or
was serving at the request of the Corporation as an employee or agent of another
enterprise, including service with respect to employee benefit plans, whether
the basis of such proceeding is an alleged action or inaction while serving as
an employee or agent, may, subject to the terms of any agreement between the
Corporation and such person, be indemnified and held harmless by the Corporation
to the fullest extent permissible under California law and the Corporation's
Articles of Incorporation, against all costs, charges, expenses, liabilities,
and losses (including, without limitation, attorneys' fees, judgments, fines,
ERISA excise taxes, or penalties and amounts paid or to be paid in settlement),
reasonably and actually incurred or suffered by such person in connection
therewith (hereinafter "indemnifiable losses"). The immediately preceding
sentence is not

2

--------------------------------------------------------------------------------



intended to be and shall not be considered to confer a contract right on any
employee or agent (other than directors and officers) of the Corporation.

        The Corporation may also advance to an employee or agent referenced in
this paragraph expenses reasonably and actually incurred or suffered in
defending any proceeding, or may agree to provide prospective indemnification of
any such person against indemnifiable losses in any third party proceeding prior
to the final disposition of such proceeding; provided, however, that (a) the
Corporation may make such advances in any proceeding or agree to provide such
indemnification to any such employee or agent in any third party proceeding
prior to the final disposition of such proceeding only if an investigation is
conducted with respect to the circumstances of the conduct at issue and it is
determined by a committee composed of the General Counsel, the Vice
President—Human Resources and the officer in charge of such person's business
unit or corporate services department, or by any person designated by such
committee, based on the results of such investigation, that such person is
entitled to indemnification because he or she is or was involved in such
proceeding, or is threatened to be involved in such proceeding, as a direct
consequence of (i) the discharge of such person's duties as an employee or agent
of the Corporation, or (ii) such person's obedience to the directions of the
Corporation, even though unlawful, unless such person, at the time of obeying
such directions, believed them to be unlawful, (b) notwithstanding any
determination by such committee or its designee that any such employee or agent
is entitled to any advance or indemnification pursuant to clause (a) above, the
Corporation shall have the right to discontinue any advance to such person and
to terminate any oral or written agreement to provide prospective
indemnification to such person in the event that it is subsequently determined
by the committee or its designee that such person is not entitled to be
indemnified under California law, and (c) any advance to any such employee or
agent shall be conditioned upon delivery to the Corporation of an undertaking,
by or on behalf of such person, to repay all amounts to the Corporation if it
shall ultimately be determined that such person is not entitled to be
indemnified;

        4.    Right of Directors and Officers to Bring Suit    

        If a claim by a director or officer under this resolution is not paid in
full by the Corporation within 90 days after a written claim has been received
by the Corporation, the claimant may at any time thereafter bring suit against
the Corporation to recover the unpaid amount of the claim and, if successful in
whole or in part, the claimant shall also be entitled to be paid the expense of
prosecuting the claim. Neither the failure of the Corporation (including its
Board, independent legal counsel, or its shareholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is permissible in the circumstances because he or she has met the
applicable standard of conduct, if any, nor an actual determination by the
Corporation before the commencement of such action that the claimant had not met
any applicable standard of conduct, shall be a defense to the action or create a
presumption for the purpose of an action that the claimant has not met the
applicable standard of conduct;

        5.    Non-Exclusivity of Rights    

        The right to indemnification provided by this resolution shall not be
exclusive of any other right which any person may have or hereafter acquire
under any statute, bylaw, agreement, vote of shareholders or disinterested
directors or otherwise;

        6.    Expenses as a Witness    

        To the extent that any director, officer, employee or agent of the
Corporation is by reason of such position, or position with another entity at
the request of the Corporation, a witness in any action, suit or proceeding, he
or she shall be indemnified against all costs and expenses actually and
reasonably incurred by him or her on his or her behalf in connection therewith;

3

--------------------------------------------------------------------------------



        7.    Indemnity Agreements    

        The Corporation may enter into agreements with any director, officer,
employee or agent of the Corporation providing for indemnification to the
fullest extent permissible under California law and the Corporation's Articles
of Incorporation;

        8.    Separability    

        Each and every paragraph, sentence, term and provision of this
resolution is separate and distinct, so that if any paragraph, sentence, term or
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
unenforceability of any other paragraph, sentence, term or provision hereof. To
the extent required, any paragraph, sentence, term or provision of this
resolution may be modified by a court of competent jurisdiction to preserve its
validity and to provide the claimant with, subject to the limitations set forth
in this resolution and any agreement between the Corporation and claimant, the
broadest indemnification permitted under applicable law;

        BE IT FURTHER RESOLVED that this resolution shall apply to all
proceedings based on any action or omission occurring on or after May 18, 1988;

        BE IT FURTHER RESOLVED that any repeal or amendment of this resolution
shall have prospective effect only, and shall not adversely affect any rights of
indemnification of a director or officer existing at the time of such repeal or
amendment with respect to any action or omission occurring prior to such repeal
or amendment, and, further, shall not apply to any proceeding, irrespective of
when the proceeding is initiated, arising from the service of such director or
officer which occurred prior to such repeal or amendment;

        BE IT FURTHER RESOLVED that the resolutions on this subject adopted by
the Board of Directors on February 19, 1986, and May 18, 1988, are hereby
superseded, with the exception that indemnification relating to any proceeding
based upon acts or omissions occurring prior to May 18, 1988, shall be governed
by the resolution of February 19, 1986.

4

--------------------------------------------------------------------------------



        I, LINDA Y.H. CHENG, do hereby certify that I am Vice President and
Corporate Secretary of PACIFIC GAS AND ELECTRIC COMPANY, a corporation organized
and existing under the laws of the State of California; that the above and
foregoing is a full, true, and correct copy of a resolution which was duly
adopted by the Board of Directors of said corporation at a meeting of said Board
which was duly and regularly called and held at the office of said corporation
on July 19, 1995; and that this resolution has never been amended, revoked, or
repealed, but is still in full force and effect.

        WITNESS my hand and the seal of said corporation hereunto affixed this
26th day of January, 2005.


 
 
/s/  LINDA Y.H. CHENG      

--------------------------------------------------------------------------------

Linda Y.H. Cheng
Vice President and Corporate Secretary
PACIFIC GAS AND ELECTRIC COMPANY C O R P O R A T E
S E A L    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.41



Indemnification
RESOLUTION OF THE BOARD OF DIRECTORS OF PACIFIC GAS AND ELECTRIC COMPANY
